Case 1:14-cr-00067-SEB-DML Document 735 Filed 06/22/20 Page 1 of 8 PageID #: 4371




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                                 )
                                                            )
                                  Plaintiff,                )
                                                            )
                             v.                             )     No. 1:14-cr-00067-SEB-DML
                                                            )
  ANTJUAN DYSON,                                            ) -06
                                                            )
                                  Defendant.                )


                                                  ORDER

          Pending before the Court is Antjuan Dyson's emergency motion for compassionate release,

  dkt. 717, filed pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by § 603 of the First Step Act

  of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239 (2018). Mr. Dyson asks the Court to reduce

  his sentence of imprisonment to time served and place him on supervised release for the remainder

  of his unserved sentence with home confinement as a condition. 1 For the reasons explained below,

  Mr. Dyson's motion is DENIED.

                                                       I.
                                               BACKGROUND

          On October 26, 2015, Mr. Dyson pled guilty to one count of conspiring to possess with

  intent to distribute and to distribute five kilograms or more of cocaine mixture and 280 grams or

  more of cocaine base. Dkts. 522, 524. The parties recommended a prison sentence of 168 months.




          1
            Mr. Dyson actually asks the Court to "grant him Compassionate Release to Home Detention." See,
  e.g., dkt. 734 at 12. The Court understands this as a request to reduce his sentence of imprisonment to time
  served and to place him on supervised release for the remainder of his unserved sentence with home
  confinement as a condition—a request that comports with the Court's ability to "reduce the term of
  imprisonment" under § 3582(c)(1)(A).
Case 1:14-cr-00067-SEB-DML Document 735 Filed 06/22/20 Page 2 of 8 PageID #: 4372




  Dkt. 522 at 4. The Court sentenced Mr. Dyson to 168 months in prison on February 10, 2016.

  Dkts. 629, 680.

           Mr. Dyson is now 41 years old, and he has served 78 months—slightly less than half his

  sentence. He is projected to be released late in December 2025. Dkt. 731-1.

           Mr. Dyson is currently imprisoned at Federal Correctional Institution (FCI) Elkton in Ohio.

  On April 3, 2020, the Attorney General identified FCI Elkton as one of three Bureau of Prisons

  (BOP) facilities "experiencing significant levels of infection." Dkt. 717-2 at 1. At that time, the

  Attorney General ordered the Director of the BOP to "immediately review all inmates who have

  COVID-19 risk factors" at FCI Elkton to determine their suitability for transfer to home

  confinement. Id. at 2.

           The United States reports that, as of June 3, 2020, 461 FCI Elkton inmates (about 20

  percent) had tested positive for the COVID-19 virus. Dkt. 731 at 3. As of June 17, the U.S. Bureau

  of Prisons (BOP) showed 40 active cases among FCI Elkton inmates and seven active cases among

  staff. BOP, COVID-19 Update, avail. at https://www.bop.gov/coronavirus/ (last visited June 17,

  2020).

           The United States acknowledges that COVID-19 "is an extremely dangerous illness that

  has caused many deaths in the United States in a short period of time." Dkt. 731 at 3. The particular

  danger COVID-19 presents to FCI Elkton inmates has been thoroughly documented in litigation

  in the Northern District of Ohio. See Wilson v. Williams (Wilson II), __ F. 3d ___, 2020 WL

  3056217 (6th Cir. June 9, 2020) (vacating preliminary injunction entered in Wilson v. Williams

  (Wilson I), ___ F. Supp. 3d ___, 2020 WL 1940882 (N.D. Ohio Apr. 22, 2020)). Numerous aspects

  of prison life—and, specifically, of life at FCI Elkton—amplify the virus's transmission. Judge

  Gibbons succinctly summarized the situation as follows:




                                                    2
Case 1:14-cr-00067-SEB-DML Document 735 Filed 06/22/20 Page 3 of 8 PageID #: 4373




         The infection and fatality rates at Elkton have borne out the serious risk of COVID-
         19, despite the BOP’s efforts. The transmissibility of the COVID-19 virus in
         conjunction with Elkton’s dormitory-style housing—which places inmates within
         feet of each other—and the medically-vulnerable subclass’s health risks, presents a
         substantial risk that petitioners at Elkton will be infected with COVID-19 and have
         serious health effects as a result, including, and up to, death.

  Wilson II, 2020 WL 3056217, at *7.

                                               II.
                                         LEGAL STANDARD

         Under 18 U.S.C. § 3582(c)(1)(A), the Court may "reduce the term of imprisonment (and

  may impose a term of probation or supervised release with or without conditions that does not

  exceed the unserved portion of the original term of imprisonment), after considering the factors

  set forth in section 3553(a) to the extent that they are applicable." However, the Court may do so

  only "if it finds that extraordinary and compelling reasons warrant such a reduction . . . and that

  such a reduction is consistent with applicable policy statements issued by the Sentencing

  Commission . . . ." 18 U.S.C. § 3582(c)(1)(A)(i).

         Congress directed the Sentencing Commission to "describe what should be considered

  extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

  and a list of specific examples." 28 U.S.C. § 994(t). In response to this directive, the Sentencing

  Commission promulgated a policy statement regarding compassionate release under § 3582(c),

  contained in United States Sentencing Guidelines ("U.S.S.G.") § 1B1.13 and the accompanying

  Application Notes. While that particular policy statement has not yet been updated to reflect that

  defendants (and not just the BOP) may move for compassionate release, 2 courts have universally



         2
          Until December 21, 2018, only the BOP could bring a motion for sentence reduction under
  § 3582(c)(1)(A). The First Step Act of 2018, which became effective on December 21, 2018, amended
  § 3582(c)(1)(A) to allow defendants to bring such motions directly, after exhausting administrative
  remedies. See 132 Stat. at 5239 (First Step Act § 603(b)).



                                                  3
Case 1:14-cr-00067-SEB-DML Document 735 Filed 06/22/20 Page 4 of 8 PageID #: 4374




  turned to U.S.S.G. § 1B1.13 to provide guidance on the "extraordinary and compelling reasons"

  that may warrant a sentence reduction. E.g., United States v. Casey, 2019 WL 1987311, at *1

  (W.D. Va. 2019); United States v. Gutierrez, 2019 WL 1472320, at *2 (D.N.M. 2019); United

  States v. Overcash, 2019 WL 1472104, at *2-3 (W.D.N.C. 2019). There is no reason to believe,

  moreover, that the identity of the movant (either the defendant or the BOP) should have any impact

  on the factors the Court should consider.

          As provided in § 1B1.13, consistent with the statutory directive in § 3582(c)(1)(A), the

  compassionate release analysis requires several findings. First, the Court must address whether

  "[e]xtraordinary and compelling reasons warrant the reduction" and whether the reduction is

  otherwise "consistent with this policy statement." U.S.S.G. § 1B1.13(1)(A), (3). Second, the Court

  must determine whether the defendant is "a danger to the safety of any other person or to the

  community, as provided in 18 U.S.C. § 3142(g)." U.S.S.G. § 1B1.13(2). Finally, the Court must

  consider the § 3553(a) factors, "to the extent they are applicable." U.S.S.G. § 1B1.13.

          Subsections (A)-(C) of Application Note 1 to § 1B1.13 identify three specific "reasons"

  that qualify as "extraordinary and compelling": (A) terminal illness diagnoses or serious conditions

  from which a defendant is unlikely to recover and which "substantially diminish[]" the defendant's

  capacity for self-care in prison; (B) aging-related health decline where a defendant is over 65 years

  old and has served at least ten years or 75% of his sentence, whichever is less; or (C) certain family

  circumstances. U.S.S.G. § 1B1.13, Application Note 1(A)–(C). Subsection (D) adds a catchall

  provision for "extraordinary and compelling reason[s] other than, or in combination with, the

  reasons described in subdivisions (A) through (C)." 3 Id., Application Note 1(D).


          3
            The catchall provision provides, "As determined by the Director of the Bureau of Prisons, there
  exists in the defendant's case an extraordinary and compelling reason other than, or in combination with,
  the reasons described in subdivisions (A) through (C)." U.S.S.G. § 1B1.13, Application Note 1(D). This
  policy statement has not been amended since the passage of the First Step Act to reflect the fact that


                                                     4
Case 1:14-cr-00067-SEB-DML Document 735 Filed 06/22/20 Page 5 of 8 PageID #: 4375




                                                       III.
                                                  DISCUSSION

          Although the compassionate release analysis typically proceeds in three parts, only the first

  is necessary here. Mr. Dyson has not demonstrated that extraordinary and compelling reasons

  justify any modification to his sentence. Accordingly, the Court does not address the § 3553(a)

  factors or the question of danger to the community in this Order.

          In his motion, Mr. Dyson asserts that he suffers from hypertension, or high blood pressure,

  and therefore faces a heightened risk of serious illness or death if he contracts COVID-19. Dkt.

  717 at 13–14. However, Mr. Dyson has not supported his assertion with any documentation that

  he has been diagnosed with or treated for hypertension. The United States has observed that no

  such diagnosis or treatment is reflected in Mr. Dyson's BOP medical records. See dkt. 731 at 13;

  dkt. 731-2. Mr. Dyson's reply does not rebut the United States' contention—or mention

  hypertension at all, for that matter. Accordingly, the Court does not find that hypertension is an

  extraordinary or compelling reason for Mr. Dyson's release.

          Removing hypertension from the equation, Mr. Dyson's argument for compassionate

  release is that all FCI Elkton inmates face a "real and extraordinary and compelling threat of death"




  defendants can now file motions directly in district court. "Accordingly, a majority of district courts have
  concluded that the 'old policy statement provides helpful guidance, [but] ... does not constrain [a court's]
  independent assessment of whether 'extraordinary and compelling reasons' warrant a sentence reduction
  under § 3852(c)(1)(A).'" United States v. Rodriguez, __ F.Supp.3d __, 2020 WL 1627331, at *4 (E.D. Penn.
  2020) (quoting United States v. Beck, 425 F.Supp.3d 573, 579 (M.D.N.C. 2019)) (collecting cases). Such
  courts conclude that they have the "discretion to assess whether [a defendant] presents 'extraordinary and
  compelling reasons' for his release outside of those listed in the non-exclusive criteria of subsections (A)-
  (C) of the old policy statement." Id. at *6; see also United States v. McCarthy, No. 3:17-CR-0230 (JCH),
  2020 WL 1698732, at *4 n.5 (D. Conn. Apr. 8, 2020). Other courts have held that they must follow the
  policy statement as it stands and, thus, that the Director of the BOP is the ultimate arbiter of what counts as
  "extraordinary and compelling" under the catchall provision. See, e.g., United States v. Lynn, 2019 WL
  3805349, at *2–4 (S.D. Ala. Aug. 13, 2019). The Court need not resolve that debate, though, because
  Mr. Dyson's motion is due to be denied even if the Court assumes that the policy statement is not binding
  and that it has the discretion to determine what constitutes an "extraordinary and compelling reason."


                                                        5
Case 1:14-cr-00067-SEB-DML Document 735 Filed 06/22/20 Page 6 of 8 PageID #: 4376




  from COVID-19. Dkt. 734 at 9. On some level, this argument has appeal. Despite the

  implementation of protocols to control spread of the virus, at the height of the outbreak at FCI

  Elkton, inmates faced a serious risk of catching a serious, potentially deadly disease. Indeed, the

  Sixth Circuit recognized this acute risk in Wilson II. See 2020 WL 3056217 at *7 ("The

  transmissibility of the COVID-19 virus in conjunction with Elkton’s dormitory-style housing . . .

  and the medically-vulnerable subclass’s health risks, presents a substantial risk that petitioners at

  Elkton will be infected with COVID-19 and have serious health effects as a result, including, and

  up to, death.").

          However, to date, the Court has not found that incarceration in a COVID-19 "hotspot" is

  enough, standing on its own, to constitute an extraordinary and compelling reason warranting

  immediate release from imprisonment. Instead, the Court has looked to the totality of the

  circumstances and has denied motions for compassionate release from defendants who are not at

  serious risk from experiencing severed COVID-19 symptoms—even when they are incarcerated

  in a hotspot. See, e.g., United States v. Douglas, No. 3:14-cr-00003-RLY-CMM-03, dkt. 407 (S.D.

  Ind. June 15, 2020) (finding no extraordinary and compelling reason for sentence reduction for

  defendant who was incarcerated at FCI Elkton and had tested positive for COVID-19 but had not

  displayed any symptoms and did not have conditions that put him at a higher risk of a severe or

  deadly case of COVID-19); United States v. Swain, No. 2:15-cr-00019-JMS-CMM-06, dkt. 781

  (S.D. Ind. June 3, 2020) (finding no extraordinary and compelling reasons for sentence reduction

  for inmate who was incarcerated at facility experiencing a major outbreak of COVID-19 and had

  tested positive for COVID-19 but had not displayed severe symptoms and did not have conditions

  that put him at a higher risk of a severe case of COVID-19).




                                                   6
Case 1:14-cr-00067-SEB-DML Document 735 Filed 06/22/20 Page 7 of 8 PageID #: 4377




         Notably, if the Court accepted Mr. Dyson's argument, it would afford greater and more

  broadly available relief than the preliminary injunction the Sixth Circuit vacated in Wilson II. In

  Wilson I, Judge Gwin certified a subclass of FCI Elkton inmates who (a) were 65 years or older,

  or (b) had "documented, pre-existing medical conditions" that would enhance their risk of

  experiencing serious illness or death if they acquired COVID-19. 2020 WL 1940882 at *6. Judge

  Gwin did not order that all members of the subclass be released to home confinement, as Mr.

  Dyson requests. Rather, he directed that the prison staff evaluate each subclass member's eligibility

  for compassionate release, parole, community supervision, or furlough, and transfer all other

  subclass members to other BOP facilities. Id. at *10–11. Detailing the BOP's efforts to mitigate

  the virus, the Sixth Circuit found that the subclass members were unlikely to demonstrate that the

  prison staff was deliberately indifferent to their serious medical needs—medical needs made more

  serious by advanced age and pre-existing conditions. Wilson II, 2020 WL 3056217.

         Mr. Dyson requests greater relief than the Wilson subclass and on grounds that would apply

  to every inmate in the prison, not just medically vulnerable inmates. He has not identified an

  extraordinary or compelling reason for this Court to modify his sentence.

                                                IV.
                                             CONCLUSION

         For the reasons stated above, Mr. Dyson's emergency motion for compassionate release,

  dkt. [717], is denied.

         IT IS SO ORDERED.



         Date:         6/22/2020
                                                       _______________________________
                                                        SARAH EVANS BARKER, JUDGE
                                                        United States District Court
                                                        Southern District of Indiana



                                                   7
Case 1:14-cr-00067-SEB-DML Document 735 Filed 06/22/20 Page 8 of 8 PageID #: 4378




  Distribution:

  Michelle Patricia Brady
  UNITED STATES ATTORNEY'S OFFICE
  michelle.brady@usdoj.gov

  Richard A. Jones
  LAW OFFICE OF RICHARD A. JONES, M.B.A., J.D. LLC
  rajoneslaw08@aol.com




                                        8
